Citation Nr: 1733848	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  12-20 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services




ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to December 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In October 2016, the Veteran submitted additional medical evidence and enclosed a waiver of RO consideration.  The Board has accepted this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.800 (2017).

The issue of entitlement to service connection for a left shoulder disability has been raised by the record in a July 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of entitlement to service connection for left and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An October 1979 rating decision that denied the claims of entitlement to service connection for a left and right knee disability was not appealed and no new and material evidence was submitted during the appeal period; the decision is final.
2.  Some of the evidence received since that prior denial is new and relates to unestablished facts necessary to substantiate the previously denied claims.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the claim of entitlement to service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2016).

2.  New and material evidence has been submitted, and the claim of entitlement to service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims for service connection for a left and right knee disability were previously denied in an October 1979 rating decision.  The left knee claim was denied because the Veteran was not found to have a current left knee disability.  In the October 1979 notification letter for the rating decision, the RO also stated that a left knee condition was not incurred in or aggravated by service.  The right knee claim was denied because the right knee disability was found not to have been aggravated by service.  

New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R §§ 20.302, 20.1103.

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, for the purposes of evaluating a request to reopen a previously denied claim, the credibility of new evidence will be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the October 1979 rating decision consisted of the Veteran's service treatment records and a VA examination report.  

The evidence received since the October 1979 rating decision includes April 2009 private x-ray reports showing bilateral knee arthritis.  It also includes a letter received in October 2016 from Dr. C.  Dr. C. opines that the Veteran's condition, including degenerative arthritis of the knees, is directly linked to his active duty status.  Since such evidence relates to unestablished facts necessary to substantiate the claims, namely, a current left knee disability, nexus between a current left knee disability and service, and in-service aggravation of a right knee disability, it is new and material, and the claims of entitlement to service connection for a left knee disability and for a right knee disability are reopened.  


ORDER

The claim of entitlement to service connection for a left knee disability is reopened, and to this extent only the appeal is granted.

The claim of entitlement to service connection for a right knee disability is reopened, and to this extent only the appeal is granted.



REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to adjudication of the remaining claims.

I. Left Knee Disability

Turning first to the left knee disability, the Veteran essentially contends that he smashed his left knee between a steel bed and a brick wall during service, resulting in his current left knee arthritis.  The Veteran's service treatment records note bilateral patellar crepitus in October 1973.  At a September 1979 VA examination, the Veteran reported injuring his left knee in 1973 and stated that his knees ache from time to time.  An X-ray was reported as normal, and his physical examination was otherwise noted as being within normal limits.  

As previously observed, Dr. C. provided an opinion in October 2016 that the Veteran's bilateral knee arthritis is related to his active duty service.  That opinion is not sufficiently probative to grant the claim; Dr. C. did not provide a rationale for his opinion, nor did he cite to any pertinent documentation in the claims file or relate a current knee condition to any specific instance of service.  See Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); Stefl v. Nicholson, 21 Vet. App. at 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  However, the Board finds that the threshold of the McLendon standard has been met, and that the Veteran should be afforded a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

II. Right Knee Disability

Addressing the right knee disability, the evidence reflects that the Veteran entered service with a normal right knee.  Notably, the Veteran's September 1973 enlistment examination and accompanying orthopedic consult note a history of a right knee dislocation 5-6 years before entering service.  It was also noted that the Veteran had recently fallen while playing football, causing right knee swelling.  However, no locking, effusion, or instability was noted, and the Veteran had full range of motion.  X-rays were noted to be normal, and the Veteran was found qualified for service.  

Based on the foregoing, the presumption of soundness applies, and can only be rebutted by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  38 U.S.C.A. § 1111 (West 2015); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Later, in October 1973, the Veteran reported his right knee giving way and swelling with tenderness.  Upon examination, the Veteran had bilateral patellar crepitus, with stable ligaments and a negative McMurray's test.  The clinical assessment was possible mild pes anserine bursitis.  Pes anserine bursitis pain was noted two days later, and in November 1973, the Veteran reported pain over the femoral condyle and effusion was observed.  

Given the foregoing, the Board finds that the McLendon standard has been met concerning the right knee claim as well, and that the Veteran should be afforded a VA examination and opinion to determine whether a right knee disability preexisted service and was permanently aggravated therein.  

III. Records

Updated VA and private treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify any private medical providers who have treated him for knees since October 2016.  After securing any necessary releases, the AOJ should request any relevant records.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2.  Obtain VA treatment records dating from June 2016 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3.  Schedule the Veteran for a knee examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following: 

a) Based upon the examination results and review of the record, the examiner should identify all current knee disabilities present.  

b) For each currently diagnosed left knee disability that is identified, to include the current diagnosis of degenerative joint disease, is it at least as likely as not (50 percent probability or greater) that the condition had onset in, or is causally related to service?  Please explain why or why not.  

In providing this opinion, the examiner should comment on the significance, if any, of the Veteran's reports of injuring his knee during service in 1973, the September 1979 VA examination report, and Dr. C.'s October 2016 opinion, that the Veteran's current bilateral knee disability is related to his service.  

c) Is it at least as likely as not that left knee degenerative joint disease had onset within one year of discharge?

d) For each currently diagnosed right knee disability that is identified, to include degenerative joint disease, does the evidence of record clearly and unmistakably (i.e., this is an onerous test, it must be undebatable) show that such right knee condition existed prior to the Veteran's entry into active duty?

If so, does the evidence of record clearly and unmistakably show that the preexisting right knee condition was NOT aggravated by active duty; OR, that any increase in disability was due to the natural progression of that condition?  Please explain what evidence supports your conclusion.

The examiner is advised that 'aggravation' is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.

If the answer to either question is no, then is it at least as likely as not that any current right knee condition, to include degenerative joint disease, had onset in service or is otherwise related to service; AND is it at least as likely as not that any right knee degenerative joint disease had onset within one year of discharge?

In answering the questions concerning the right knee disability, the examiner is invited to consider the results of September 1973 orthopedic consult at the Veteran's entrance to service, where it was noted that the Veteran had a right knee dislocation 5-6 years before entering service and a recent fall causing swelling, the October 1973 assessment of mild pes anserine bursitis, and the November 1973 report of pain over the femoral condyle with effusion.  

A rationale for the opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, limits of medical knowledge, etc.).  

4.  After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


